— Appeal from an order of the Supreme Court, Steuben County (Peter C. Bradstreet, A.J.), entered December 15, 2010 in a personal injury action. The order, inter alia, denied the motion of defendants Dole Food Company, Inc. and Dole Fresh Fruit Company for summary judgment on contractual indemnification against defendant Leonard’s Express, Inc.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nusshaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Scudder, PJ., Centra, Garni, Sconiers and Martoche, JJ.